United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2269
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
Martin Soltero-Hernandez,               * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 5, 2010
                                Filed: October 5, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Martin Soltero-Hernandez challenges the sentence imposed by the district court1
after he pled guilty to an immigration offense. On appeal, his counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the district court committed procedural error by treating the Guidelines
as mandatory rather than advisory.




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
        We review the imposition of sentences under a deferential abuse-of-discretion
standard, first ensuring that the district court committed no significant procedural
error, and then considering the substantive reasonableness of the sentence. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). We find no abuse of
discretion here. First, the court properly recognized its obligation to calculate the
advisory Guidelines range based on the Guidelines as they currently existed before
deciding whether to depart or vary, and acknowledged its consideration of all the
sentencing factors. See id. at 461 (procedural error includes improper application of
Guidelines, treating Guidelines as mandatory, failing to consider 18 U.S.C. § 3553(a)
factors, selecting sentence based on clearly erroneous facts, or failing to adequately
explain sentence). Second, the sentence was imposed within the undisputed
Guidelines range, and there is no indication that Soltero-Hernandez would be able to
rebut the resulting presumption of reasonableness. See United States v. Valadez, 573
F.3d 553, 556 (8th Cir. 2009) (per curiam).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw, subject to
counsel informing Soltero-Hernandez about procedures for seeking rehearing or filing
a petition for certiorari.
                         ______________________________




                                         -2-